Citation Nr: 0934659	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to rating in excess of 10 percent for right 
knee plica synovialis syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1990 to November 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Houston RO that, in September 2005, denied 
service connection for a low back disability and, in April 
2006, granted service connection for right knee plica 
synovialis syndrome, rated 10 percent, effective January 31, 
2005.  

On a VA Form 9, received October 13, 2006, the Veteran 
indicated that he wanted his hand and wrist disability re-
evaluated.  This matter is referred to the RO for 
clarification/any appropriate action.  

The matter of entitlement to service connection a low back 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran if any action on his part is required. 


FINDING OF FACT

Throughout the appeal period the Veteran's right knee 
disability has been manifested by flexion limited (by pain) 
to no less than 85 degrees; limitation of extension, 
instability, subluxation, and/or ankylosis of the knee are 
not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for right knee plica 
synovialis syndrome is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, Diagnostic 
Codes (Codes) 5257, 5260, 5261 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the April 2006 rating decision on appeal granted service 
connection, and assigned a disability rating and effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
August 2006 statement of the case (SOC) provided notice on 
the "downstream" issue of entitlement to an increased initial 
rating.  (A March 2006 letter also provided general notice of 
disability rating and effective date criteria.)  The Veteran 
has had ample opportunity to respond/supplement the record.  
He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran indicated that there are no pertinent treatment 
records to obtain since he has not sought treatment for his 
right knee disability since his separation from service.  (A 
February 2006 VA examiner noted that a January 2005 VA 
treatment record indicated the Veteran complained of knee 
pain; there is no indication that the knee was 
examined/evaluated at the time.  Since the Veteran has 
indicated he had no prior postservice evaluation or treatment 
for the knee, a remand to search for a January 2005 VA record 
of right knee evaluation/treatment would be pointless.)  The 
RO arranged for a VA examination in February 2006.  The 
Veteran alleges the examination was inadequate; however, the 
Board has reviewed the examination report and found the 
examination addressed all pertinent criteria, and is fully 
adequate for rating the right knee disability.  VA's duty to 
assist is met.  

II. Legal Criteria, Factual Background and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

There is no specific diagnostic code for rating plica 
synovialis syndrome.  Consequently, the disability must be 
rated by analogy.  See 38 C.F.R. § 4.20.  The Veteran's 
service-connected right knee disability has been rated by 
analogy to the criteria for rating limitation of knee motion 
(38 C.F.R. § 4.71a, Codes 5260, 5261).  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  Extension of a leg limited to 5 degrees or 
less warrants a 0 percent rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited 
to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 
4.71a, Codes 5260, 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71a, Plate II.

Notably, Codes 5256, 5258, 5259, and 5262 do not apply, as 
they require pathology (ankylosis, semilunar cartilage - post 
removal or dislocated, or malunion/nonunion of tibia and 
fibula) that is not shown.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different plains.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disease.  38 
C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with a grant of service connection, and 
staged ratings are for consideration.  However, as the only 
medical evidence adequate to rate the disability is the 
February 2006 VA examination, staged ratings are not 
warranted.

On February 2006 VA examination, the Veteran complained of 
persistent pain and stiffness in the suprapatellar area 
occurring with prolonged walking or kneeling.  Since his 
separation from service, he had been self employed as a back 
hoe operator, computer repairman, and carpenter in the 
construction industry.  He indicated that his right knee 
disability affected his daily activities and occupation in 
that he had flare-ups of suprapatellar pain with standing 
more than 1 hour, repeated use of the back hoe pedals, and 
ascending or descending stairs or ladders.  Such episodes 
occurred twice a week, and lasted 3 or 4 hours.  The examiner 
found multiple superficial scuffs and abrasions at the 
prepatellar area of the knee related to the Veteran's 
carpentry work.  He was diffusely tender about the right 
knee; there was no localized pain to the medial or lateral 
joint lines.  Active range of motion was extension to 0 
degrees and flexion to 115 degrees with pain reported in the 
range from 85 degrees to 115 degrees.  Passive range of 
motion demonstrated flexion to 140 degrees.  The flexion 
overpressure maneuver was negative as were the McMurray test 
and Lachman and drawer tests.  There was no evidence of 
instability on varus-valgus stress testing in extension or 30 
degrees of flexion.  The patellofemoral compression test was 
positive on the right with reproducible retropatellar plical 
"clicks" that were painful on the right knee.  X-rays of 
the knee revealed no abnormality.  The examiner found no 
objective clinical evidence of factors such as additional 
functional limitation due to pain, fatigue, weakness, 
incoordination, or lack of endurance (such as repetition).  
Subjective pain appeared to have the greatest functional 
impact.  

Comparing the findings on VA examination to the criteria in 
the rating schedule, the Board finds that the greatest degree 
of limitation of flexion shown (limited to 85 degrees by 
pain) warrants only a 0 percent rating.  As extension was 
full, a compensable rating under 5261 is not warranted.  And 
clearly VA's General Counsel holding that separate 
compensable ratings under Code 5260 and under Code 5261 may 
be assigned for disability of the same joint does not apply.  
VAOGCPREC 9-2004 (September 2004).  There were no objective 
findings of additional factors such as weakness, 
incoordination, fatigue, or lack of endurance that would 
warrant an increase in the current rating.  Although 
arthritis is not shown, the most appropriate analogous rating 
is actually to Code 5003 (which provides for a 10 percent 
rating where there is X-ray evidence of arthritis with 
evidence of painful motion, limited to a less than 
compensable degree).  The current 10 percent rating already 
takes into account the Veteran's subjective complaints of 
pain; therefore, it cannot be the basis for assigning an even 
higher rating.   

While the rating schedule also provides for rating based on 
instability or subluxation (10 percent rating where slight; 
20 percent where moderate; and 30 percent where severe; see 
38 C.F.R. § 4.71a, Code 5257), neither instability nor 
subluxation is shown.  Tests for such, McMurray, Lachman, 
drawer, were all negative.  Consequently, a separate 
compensable rating under Code 5257 is not warranted.  

The Veteran alleges that the examination was inadequate 
because he did not receive an MRI of his right knee.  Whether 
or not a specific test or study is necessary to evaluate a 
disability is generally (the exceptions being when a test or 
study is required by rating criteria) a medical decision that 
is made by the examiner.  The VA examiner did not order an 
MRI, and presumably such was not necessary to evaluate the 
disability.  Notably, disability of a knee is rated 
essentially based comparison of clinical findings of 
functional impairment to the criteria in the rating schedule.  
There is no provision in applicable criteria for rating knee 
disability based on MRI findings.  As the VA examination 
adequately addressed all pertinent rating criteria, the Board 
finds that it was adequate.  

In summary, no applicable rating criteria provide for a 
rating in excess of 10 percent for the Veteran's right knee 
disability given the disability picture presented by the 
rating criteria.  The Board has considered whether referral 
for extraschedular consideration is indicated.   Inasmuch as 
the disability picture presented, both in terms of clinical 
findings and in terms of associated impairment of function is 
entirely encompassed within the applicable rating criteria, 
the Board finds that such criteria are not inadequate, and 
that referral for extraschedular consideration is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
In light of the foregoing the Board finds that a 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 3.102.  The claim must be denied.


ORDER

A rating in excess of 10 percent for right knee plica 
synovialis syndrome is denied.


REMAND

The Veteran's STRs note complaints of low back pain in 
October 1995; the diagnosis was strain.  He was placed on a 7 
day temporary profile with lifting restrictions.  A July 1996 
medical history report notes he had recurrent back pain with 
heavy lifting that had resolved.  

Although the Veteran reported he has not sought treatment for 
his back since his separation from service due to a lack of 
medical insurance, a February 2006 VA examination report 
notes that there are VA treatment records in January and 
November 2005 that document complaints of low back pain.  
Since VA records are constructively of record (and since 
outstanding VA records appear to be pertinent) such records 
must be obtained.  

As noted, the Veteran was treated for low back strain in 
service.  He has stated that he has had low back pain 
complaints since his separation from service.  The Court has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran's 
complaints of postservice continuity of low back pain 
complaints (along with any clinical notation of such 
complaints) satisfy the "low threshold" standard outlined 
in Mclendon, and a VA nexus examination is warranted.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of any and all VA records 
containing notations (cited by the 
February 2006 VA examiner) of the 
Veteran's low back pain complaints.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the nature and the likely 
etiology of any current low back 
disability found.  His claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  

The examiner should identify (by medical 
diagnosis) any current low back 
disability found on examination, and 
opine whether it is at least as likely as 
not (a 50 percent or better probability) 
that such disability is related to the 
Veteran's military service, and 
specifically the low back complaints 
noted therein.  The examiner must explain 
the rationale for the opinion.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


